15-3228 (Con)
     Nat’l Football League Mgmt. Council v. Nat’l Football League Players Ass’n


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUMMARY
     ORDERS FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S
     LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY
     ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
2    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 25th
3    day of April, two thousand sixteen.

 4   PRESENT:
 5               ROBERT A. KATZMANN,
 6                                 Chief Judge,
 7               BARRINGTON D. PARKER,
 8               DENNY CHIN,
 9                                 Circuit Judges.
10   ______________________________________

11   National Football League Management Council,
12                        Plaintiff-Counter-Defendant-Appellant,

13          and

14   National Football League,
15                        Defendant-Appellant,

16
17                 -v.-                                                 No. 15-3228 (Con)
18                                                                      SUMMARY ORDER
19   National Football League Players Association,
20   on its own behalf and on behalf of Tom Brady,
21                         Defendant-Counter-Claimant-Appellee,

22          and

23   Tom Brady,
24                         Counter-Claimant-Appellee,
 1          and

 2   Michelle McGuirk,
 3                     Appellant.
 4   ______________________________________

 5   FOR APPELLANT:                                         Michelle L. McGuirk, pro se, New York,
 6                                                          N.Y.
 7
 8        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND
 9   DECREED that the district court’s order is AFFIRMED.

10          Appellant Michelle McGuirk moved in the district court to intervene in National Football

11   League Management Council, et al. v. National Football League Players Association, et al., Nos.

12   15-2801, 15-2805. The motion was denied. The parties’ appeal to this Court was resolved in an

13   opinion filed simultaneously with this summary order. Because McGuirk has failed to identify any

14   adequate legal basis for her intervention, the district court’s order is affirmed.

15                                                  For the Court:
16                                                  Catherine O’Hagan Wolfe, Clerk

17




                                                      -2-